DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 28 is objected to as being in improper dependent form. Claim 28 is directed to a method of braking an elevator car using an elevator brake according to claim 15. Claim 15 is directed to an elevator system including a cable brake. Claim 28 should depend from the elevator system of claim 15, not just the elevator car and cable brake.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 15-25 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “acts on” in claims 15 and 32 is a relative term which renders the claim indefinite. The term “acts on” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the limitation means that the retaining device directly holds or is in contact with one of the pivot arms or if the retaining force of the retaining device is exerted on one of the pivot arms. For examination purposes it is interpreted that the retaining force acts on one of the pivot arms.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 	not identically disclosed as set forth in section 102, if the differences between the claimed invention 	and the prior art are such that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in the art to which the 	claimed invention pertains. Patentability shall not be negated by the manner in which the invention 	was made.

	Claims 15-16 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111) and further in view of Paul et al. (US 4444293 A).
	Regarding claim 15, Rogers teaches:    
	An elevator system including a cable brake (brake rod D, figure 1) having a pair of brake shoes (wedge F and end of box E, figure 1) with braking surfaces (tongue F’, figure 4, and inner surface 1 of box E, shown in annotated figure 3, below) that face one another, the brake cable (D) being fastened in an elevator shaft (at the top by hoisting beam L and bottom by anchors M) and being guided between the braking surfaces, a first of the brake shoes (F) being movable between a braking position (in contact with brake rod D), in which the brake cable is pressed against the braking surface of second of the brake shoes (end of box E), and a release position (wedge F held away from brake rod D and end of box E), in which the brake cable is released between the brake shoes, the cable brake comprising: 
a housing (exterior plates of elevator head B, figure 1) being connected to the elevator car (formed by uprights C, floor A, and head B, figure 1.
	Rogers does not teach the structure of the cable brake including a releasable retaining device, two rotatably mounted pivot arms, and a reset device, or hollow rails.
	However, CN ‘111 teaches:
An elevator system with a cable brake, including
two rotatably mounted pivot arms (first action rod 3 and second action rod 4, figure 1) each 			connected to the first brake shoe and being arranged as a parallelogram, one side of 			parallelogram being oriented in parallel with a cable guidance direction of the brake 			cable (first and second action rods are parallel to each other and arranged in a 				parallelogram with one side of the parallelogram being parallel to the guidance direction 		of wire rope 13, figure 1); 
a releasable retaining device (trigger device 9, figure 1) that applies a retaining force to the first 			brake shoe in the release position (boss 91, a component of trigger device 9, exerts a 			retaining force keeping brake frame 7 in the release position, figure 1) wherein the retaining 	device acts on one of the pivot arms (the trigger device 9 exerts a retaining force on both pivot 	arms 3 and 4); 
a reset device (screw 16, figure 1) for switching the first brake shoe from the braking position to 			the release position (“When reset, the one with long threaded section of the screw 			16 screwed into the reset screw hole 15 until one end screw 16 is screwed through the 			brake frame 7 and supported on the bottom plate 10, and continuously rotating the 			screw 16, the brake frame 7 overcomes the elastic force of the torsion spring and the 			fixed brake pad 2 and the brake frame 7 is pushed a sufficient distance away, brake 			frame 7 can be returned to the reset position,” paragraph [0026]); 
a housing (base 1, figure 1) in which the brake shoes, the pivot arms, the retaining device and 			the reset device are arranged; and 
wherein at least one of the retaining device and the reset device is inactive during braking of the 		elevator when the brake shoes are in the braking position (both the trigger device 9 and 			screw 16 are inactive during braking).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cable brake assembly of CN ‘111 on the elevator system of Rogers due to its compact size, short distance of actuation, and ease of resetting. The brake of Rogers spans the width of the elevator car, the brake assembly taught by CN ‘111 can be easily installed on either side or both sides of the car, leaving room in the ceiling structure for other electrical or mechanical components. The brake of CN ‘111 additionally has improved actuation and resetting structure over the cable brake of Rogers.
	The combination of Rogers and CN ‘111 does not teach:
wherein the elevator car is guided by hollow rails that are not compression-resistant enough to withstand elevator car braking forces.
	However, Paul et al. teach:
An elevator system,
wherein the elevator car (“cage”, abstract, line 8) is guided by hollow rails (hollow guides 16, 18, figure 1) that are not compression-resistant enough to withstand elevator car braking forces (see figures 5, 5a, 5b, the rails are not compression-resistant enough to withstand the braking forces).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hollow rails taught by Paul et al. with the elevator system of Rogers and CN ‘111 to reduce the weight of the guide rails and reduce friction between the guides and the elevator car. In Rogers, page 1, lines 80-84, the guides of the system are described as being formed from a material that can be “bit into” by brake wedges. This is not necessary with the cable brake, and replacing the rails with lightweight, lower friction rails is clearly beneficial. 
	Regarding claim 16, CN 20221411 U further teaches:
wherein the brake shoes (brake frame 7 and front plate 12, figure 1), the pivot arms (first action rod 3 and second action rod 4, figure 1), the retaining device (trigger device 9, figure 1) and the reset device (screw 16, figure 1) are arranged on a common housing plate (side plate 11, figure 1) in the housing (base 1, figure 1).  
	Regarding claim 31, CN ‘111 further teaches:
wherein the reset device acts on the one of the pivot arms acted upon by the retaining device or acts on another of the pivot arms (the resetting force provided by screw 16 acts on both pivot arms 3 and 4).

	Regarding claim 32, Rogers teaches:    
	An elevator system including a cable brake (brake rod D, figure 1) having a pair of brake shoes (wedge F and end of box E, figure 1) with braking surfaces (tongue F’, figure 4, and inner surface 1 of box E, shown in annotated figure 3, below) that face one another, the brake cable (D) being fastened in an elevator shaft (at the top by hoisting beam L and bottom by anchors M) and being guided between the braking surfaces, a first of the brake shoes (F) being movable between a braking position (in contact with brake rod D), in which the brake cable is pressed against the braking surface of a second of the brake shoes (end of box E), and a release position (wedge F held away from brake rod D and end of box E), in which the brake cable is released between the brake shoes, the cable brake comprising: 
	a housing (exterior plates of elevator head B, figure 1) being connected to the elevator car 			(formed by uprights C, floor A, and head B, figure 1.
	Rogers does not teach the structure of the cable brake including a releasable retaining device, two rotatably mounted pivot arms, and a reset device, or hollow rails.
	However, CN ‘111 teaches:
An elevator system with a cable brake, including
a releasable retaining device (trigger device 9, figure 1) that applies a retaining force to the first 			brake shoe in the release position (boss 91, a component of trigger device 9, exerts a 			retaining force keeping brake frame 7 in the release position, figure 1); 
two rotatably mounted pivot arms (first action rod 3 and second action rod 4, figure 1) each 			connected to the first brake shoe and being arranged as a parallelogram, one side of 			parallelogram being oriented in parallel with a cable guidance direction of the brake 			cable (first and second action rods are parallel to each other and arranged in a 				parallelogram with one side of the parallelogram being parallel to the guidance direction 		of wire rope 13, figure 1); 
a reset device (screw 16, figure 1) for switching the first brake shoe from the braking position to 			the release position (“When reset, the one with long threaded section of the screw 			16 screwed into the reset screw hole 15 until one end screw 16 is screwed through the 			brake frame 7 and supported on the bottom plate 10, and continuously rotating the 			screw 16, the brake frame 7 overcomes the elastic force of the torsion spring and the 			fixed brake pad 2 and the brake frame 7 is pushed a sufficient distance away, brake 			frame 7 can be returned to the reset position,” paragraph [0026]) wherein the reset device acts 	on one of the pivot arms (the resetting force applied by screw 16 acts on both pivot arms 3 and 	4); 
a housing (base 1, figure 1) in which the brake shoes, the pivot arms, the retaining device and 			the reset device are arranged; and 
wherein at least one of the retaining device and the reset device is inactive during braking of the 		elevator when the brake shoes are in the braking position (both the trigger device 9 and 			screw 16 are inactive during braking).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cable brake assembly of CN ‘111 on the elevator system of Rogers due to its compact size, short distance of actuation, and ease of resetting. The brake of Rogers spans the width of the elevator car, the brake assembly taught by CN ‘111 can be easily installed on either side or both sides of the car, leaving room in the ceiling structure for other electrical or mechanical components. The brake of CN ‘111 additionally has improved actuation and resetting structure over the cable brake of Rogers.
	The combination of Rogers and CN ‘111 does not teach:
wherein the elevator car is guided by hollow rails that are not compression-resistant enough to withstand elevator car braking forces.
	However, Paul et al. teach:
An elevator system,
wherein the elevator car (“cage”, abstract, line 8) is guided by hollow rails (hollow guides 16, 18, figure 1) that are not compression-resistant enough to withstand elevator car braking forces (see figures 5, 5a, 5b, the rails are not compression-resistant enough to withstand the braking forces).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hollow rails taught by Paul et al. with the elevator system of Rogers and CN ‘111 to reduce the weight of the guide rails and reduce friction between the guides and the elevator car. In Rogers, page 1, lines 80-84, the guides of the system are described as being formed from a material that can be “bit into” by brake wedges. This is not necessary with the cable brake, and replacing the rails with lightweight, lower friction rails is clearly beneficial. 

	Claims 17-19, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111), in view of Paul et al. (US 4444293 A) as applied to claim 15 above, and further in view of EP 1646575 B1.
	Regarding claim 17, Rogers, CN ‘111, and Paul et al. teach:
The elevator system according to Claim 15.
	The combination of Rogers, CN ‘111, and Paul et al. does not teach:
wherein the retaining device includes a switchable electromagnet that holds the first brake shoe in the release position when the electromagnet is supplied with current.
	However, EP 1646575 B1 teaches:
wherein the retaining device includes a switchable electromagnet (electromagnet 34, figure 3) that holds the first brake shoe (brake shoe 28, figure 3) in the release position (position shown in figure 3) when the electromagnet is supplied with current (when electromagnet 34 is supplied with current it holds pivot lever 62 and brake shoe 28 in the release position). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the electromagnetic retaining device of EP 1646575 B1 with the braking system taught by Rogers, CN ‘111, and Paul et al. because the addition of the electromagnet to keep the retaining device in the release position allows for emergency braking because of, and during, a loss of power.
	Regarding claim 18, EP 1646575 B1 further teaches:
wherein the first brake shoe (brake shoe 28, figure 3) is switched into the release position when the reset device (armature 42, figure 3) is supplied with current (“Interrupter unit 40 are acted upon by the excitation current, so that it exerts a magnetic holding force on the armature 42.” This state is shown in figure 3, with brake shoe 28 in the release position). 
	Regarding claim 19, EP 1646575 B1 further teaches:
wherein the reset device (armature 42, figure 3) includes a switchable stroke magnet (an armature is a magnetic component, armature 42 is switchable by the supply or absence of current) arranged to act on one of the pivot arms (pivot lever 62, figure 3).  
 	Regarding claim 21, EP 1646575 B1 further teaches:
wherein the retaining device (electromagnet 34, figure 3) and the reset device (armature 42, figure 3) are coupled together such that the reset device can be activated only when the retaining device is active (“the excitation current of the electromagnet 34 can be switched off. As a result, the electromagnet 34 releases the armature plate 42,” the armature 42 is only active when electromagnet 34 is active).  
	Regarding claim 28, EP 1646575 B1 further teaches:
A method for braking an elevator car, comprising the following steps: 
releasing the retaining device (electromagnet 34, figure 3); 
moving the first brake shoe (brake shoe 28, figure 3) from the release position to the braking 			position whereby the pivot arms (two-armed pivot lever 62, figure 3) change position; 			and 
wherein the retaining device (electromagnet 34, figure 3) is released by interrupting a current 			supply to an electromagnet holding the first brake shoe in the release position (when 			current supply to the electromagnet 34 is halted, the magnet is released, armature 42 			drops and moves pivot lever 62, moving brake shoe 28 into braking position).

	Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 0313451 A) in view of CN 202214111 U (henceforth referred to as CN ‘111), in view of Paul et al. (US 4444293 A) as applied to claim 15 above, and further in view of Arnold (US 3669223 A).
	Regarding claim 20, Rogers, CN ‘111, and Paul et al. teach:
The elevator system according to Claim 15.
	The combination of Rogers, CN ‘111, and Paul et al. does not teach:
wherein the cable brake includes a stop arranged such that at least one of pivot arms abuts and/or the first brake shoe abuts the stop in the braking position.  
	However, Arnold teaches:
an elevator braking system (rope gripping device, entirety of figure 1) wherein the cable brake includes a stop (left upper pin 13, figure 1) arranged such that at least one of pivot arms abuts and/or the first brake shoe (jaw 11, figure 1) abuts the stop in the braking position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the stop taught by Arnold to the braking system taught by Rogers, CN ‘111, and Paul et al. to prevent the first brake shoe from moving beyond the optimal braking position. The stop is an obvious addition to any braking system as an extra safety measure.
	Regarding claim 25, Arnold further teaches:
wherein the cable brake (rope gripping device, figure 1) includes guide rollers (wheel 70 and 71, figure 1) that align the brake cable (rope 1, figure 1) with respect to the brake shoes (jaws 11 and 12, figure 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wheels taught by Arnold to the braking system taught by Rogers, CN ‘111, and Paul et al. to keep the brake in the desired position in relation to the rope in both the release and braking positions. 
	Arnold does not teach:
an upper pair and a lower pair of guide rollers.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have two sets of guide rollers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.

Response to Arguments
	Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 
	On page 7, last paragraph, Applicant argues that the amendment to claim 15 “wherein the retaining device acts on one of the pivot arms” is not present in CN ‘111. Examiner respectfully disagrees, the phrase “acts on” is indefinite and does not mean “in direct contact” with under broadest reasonable interpretation. The retaining device exerts a force on all of the movable components of the braking mechanism and therefore acts on the pivot arms.
	Page 8, paragraph 4, Applicant references the amendment to claim 25 regarding both upper and lower rollers. This argument is not persuasive as it has been shown that mere duplication of parts requires only ordinary skill in the art.
	Page 8, last paragraph through page 9, second paragraph, Applicant argues that new claim 31 is patentable over any combination of the cited references. Examiner respectfully disagrees as the phrase “acts on” is indefinite and the reset device of CN ‘111 generates a resetting force that acts on all of the movable components of the braking mechanism, including the pivot arms
	On page 9, paragraph 3 of the Remarks regarding claim 19, Applicant argues that in EP 1646575 B1 the component armature 42 and component electromagnet 34 cooperate and are not separate elements. Examiner respectfully disagrees. As shown in figure 2 of EP 1646575 B1, 34 and 42 are different components that connect and separate during operation of the brake mechanism.
	Applicant’s arguments, see page 8, paragraph 3, filed June 8, 2022, with respect to claim 22 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 22-24 has been withdrawn. Applicant argues that the springs cited in Perroud are not tension springs as recited in lines 3-4 of claim 22. Examiner agrees with Applicant’s assessment that the springs of Perroud are actually compression springs and cannot be accurately described as tension springs as they operate in an effectively opposite manner to push the brake pads into position rather than pull.

Allowable Subject Matter
	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As noted in the Response to Arguments above, claim 22 contains limitations not taught or rendered obvious by the prior art of record. Notably, “the feed springs being tension springs,” is not taught by the prior art in combination with all of the preceding limitations.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654